Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
This is an AIA  application.
The effective filing date of this AIA  application is seen as February 18, 2014, the date of the earliest priority application (United States provisional patent application serial number 61/940,922) for any claims which are fully supported under the first paragraph of 35 U.S.C. 112 by the provisional application.
The effective filing date of this AIA  application is seen as February 18, 2015 (PCT) or July 29, 2016 (the actual filing date) for any claims that are not fully supported by the foregoing provisional application.
The present application also claims priority to:
United States patent application number 15/115,428 filed July 29, 2016, now U.S. Patent No. 11,029,472.
The claims filed July 19, 2022 are entered, currently outstanding, and subject to examination.
This action is in response to the filing of the same date.
The current status and history of the claims is summarized below:

Last Amendment/Response
Previously
Amended:
none
N/A
Cancelled:
none
N/A
Withdrawn:
none
N/A
Added:
none
N/A

No changes were made to the claims.
Claims 1-4 are currently pending.
No claims have been amended.
No claims have been cancelled.
No claims have been withdrawn.
No claims have been added.
Claims 1-4 are currently outstanding and subject to examination.
As no changes were made to the claims, the Response to Arguments section, below, primarily contains new portions to the examination of the instant application.
This is a final action and is the second action on the merits.
Allowable subject matter is not indicated below.
Often, in the substance of the action below, formal matters are addressed first, claim rejections second, and any response to arguments third.

Special Definitions for Claim Language - MPEP § 2111.01(IV)
No special definitions are seen as present in the specification regarding the language used in the claims. Consequently, the words and phrases of the claims are given their plain meaning.  MPEP §§ 2173.01, 2173.05(a), and 2111.01.
If special definitions are present, Applicant should bring those to the attention of the examiner and the prosecution history with its next response.
To date, Applicant has provided no indication of special definitions.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Japanese patent publication number 2007011060 of Sony/Chiba published January 18, 2007 (Chiba, cited by Applicant).
With respect to claim 1, Chiba discloses an optical ferrule (Figs. 1-22) comprising
upper (Fig. 2 at 22) and bottom (11, Fig. 3) walls defining a guide opening (17) therebetween,
the upper wall comprising an optical coupler (26) and a guide part (24/25) extending beyond the bottom wall (11 at 18a in Fig. 4 and/or to the left of the vertical portion of 13 adjacent 25 in Fig. 3) along a mating direction of the optical ferrule,
the optical coupler (26) comprising an entrance surface (Fig. 11, adjacent facet for optical fiber 12) for receiving light from an optical waveguide (12) coupled to the optical ferrule (per Fig. 11), and
a light direction converting surface (43) for receiving light from the entrance surface along an incoming axis and reflecting the received light along a different direction,
the reflected light exiting the optical ferrule through a lower major surface (25/26, Fig. 3) of the upper wall,
such that when the optical ferrule mates with a mating optical ferrule, the guide part of the optical ferrule is inserted in a mating guide opening of the mating optical ferrule and a mating guide part of the mating optical ferrule is inserted in the guide opening of the optical ferrule such that a light direction converting surface of the mating optical ferrule is configured to receive and redirect the reflected light exiting the optical ferrule through the lower major surface of the upper wall (per the figures).
With respect to claim 2, Chiba as set forth above discloses the optical ferrule of claim 1, including one wherein
the optical ferrule is a male-female unit.
Fig. 5.
With respect to claim 3, Chiba as set forth above discloses the optical ferrule of claim 1, including one wherein
the optical ferrule is configured so as to mate with another optical ferrule according to claim 1 along a mating direction that is essentially parallel to the length direction of the optical ferrule.
Per the Figures.
With respect to claim 4, Chiba as set forth above discloses the optical ferrule of claim 1, but not one wherein
a minimum thickness of the guide opening is approximately equal to a maximum thickness of the guide part.
Per the Figures.  Use of the term “approximately” in claim 4 is seen to provide support for the approximate parity in thicknesses.

Response to Arguments
Applicant's arguments filed July 19, 2022 have been fully considered but they are not persuasive and the claim rejections are not rebutted.

Applicant argues that:
As shown in FIG. 3 of Chiba, the bottom wall 11 extends out well past the optical coupler 26, providing a rectangular "guide opening" orthogonal to the mating direction of the connector, such that the connector housing completely encloses the optical coupler (i.e., no part of the coupler extends beyond the housing walls).  This is in contrast to at least FIG. 1 of the instant application, which shows guide part 15 which extends significantly beyond bottom wall 11.
Examiner response: Claim 1 does not state which part of the bottom wall past which the upper wall extends.  In its breadth, claim 1 reads on Chiba as the guide part (24/25) of Chiba extends past that portion of the bottom wall (11) to the left of 18a in Fig. 4.  The same is similarly true for Fig. 3.  In Fig. 2, the guide part (24/25) extends past bottom wall (11) to the left of the vertical portion of 13 adjacent 25.
MPEP 1207.03(a)(II) indicates that examiner’s further articulation of Chiba in rejecting the claims does not constitute a new ground of rejection.

It should also be noted that optical coupler 26 of Chiba is below upper surface 15 and not a part of upper wall 22, such that the optical coupler 26 is is [sic] located within "guide opening" 17.
Examiner response: In Fig. 3, upper wall 22 is shown to provide an upper attachment for optical couplers 26.  The same is shown in Fig. 1.

Claim 4 of the instant application recites, in part, "wherein a minimum thickness of the guide opening is approximately equal to a maximum thickness of the guide part.”  However, "guide opening" 17 of Chiba is significantly larger than (and encompasses and encloses) coupler 26.  By contrast, the optical coupler of the instant application is an integral part of the upper wall 15 and is therefore above guide opening 14.
Examiner response: Use of the term “approximately” in claim 4 is seen to provide support for the approximate parity in thicknesses.  Applicant’s use of the term “significant” to indicate any disparity between them is likewise seen as ambiguous, broad, and not sufficiently specific to rebut the rejection.

Applicant's arguments with regards to the remaining claims all rely upon the arguments set forth above.  Consequently, these remaining arguments as seen as being addressed by the examiner's corresponding remarks.
Applicant’s remaining arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  As such, the examiner makes no remarks regarding them.

Conclusion
Applicant’s publication US 20210278606 A1 of September 9, 2021 is cited.
No new art is cited.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW JORDAN whose telephone number is (571) 270-1571.  The examiner can normally be reached most days 1000-1800 PACIFIC TIME ZONE (messages are returned).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas (Tom) Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andrew Jordan/
Primary Examiner, Art Unit 2883
V: (571) 270-1571 (Pacific time)
F: (571) 270-2571
August 2, 2022